Citation Nr: 0713655	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from February 1965 to 
January 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision.  


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy during his period of active military service, nor to 
have a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of the first three 
elements required by Pelegrini II in a June 2002 letter.  In 
a January 2001 letter, it advised the veteran that 
information to support his claim (including military service 
and medical records, VA physical examination reports, private 
medical records, and Social Security Administration records) 
should be furnished as soon as possible.  In another January 
2001 letter, the RO advised that if there was any other 
evidence the veteran wanted considered (such as medical 
records from a private doctors), he had to obtain it and 
forward it to the RO.  In an April 2001 letter, he was 
advised that he could help VA regarding his claim by (in 
pertinent part) sending evidence as soon as possible, 
including more detailed information about claimed in-service 
stressors.  The language contained in the January 2001 and 
April 2001 letters effectively fulfills the fourth element of 
Pelegreni II.    

To date, VA has not provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Nevertheless, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since (as detailed below) the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this is harmless error.  VA 
satisfied its notice requirements as of June 2002 and 
readjudicated the claim in a March 2005 statement of the 
case.  

The veteran's service personnel records have been obtained 
and reviewed, as have a March 2002 report (with unit 
histories) submitted by the United States Armed Services 
Center for Research of Unit Records (now known as the United 
States Army and Joint Services Records Research Center 
(JSRRC)).  Numerous VA and private medical records are also 
in the file.  The veteran underwent a PTSD examination for VA 
purposes in May 2002 and the report of this examination has 
been associated with the claims folder.  

The service medical records are not associated with the 
claims folder.  However, this case does not turn on the 
existence (or lack thereof) of service medical records.  
Rather, it turns on whether alleged PTSD stressors have been 
verified.  Neither the veteran nor his representative have 
argued that service medical records would help verify PTSD 
stressors or would reflect in-service treatment of the 
veteran for psychiatric symptoms or combat wounds.  Remanding 
for service medical records is therefore not necessary.
  
A December 2001 letter indicates that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  To date, VA has not requested SSA records but a 
remand for this purpose is also not warranted.  First, the 
December 2001 SSA letter indicates that the veteran's primary 
diagnoses involved conditions such as osteoarthrosis and 
hypertension.  The letter does not mention PTSD or any other 
psychiatric conditions.  Moreover, it is exceedingly likely 
that the records obtained from the SSA would (at most) merely 
confirm that the veteran has been treated for diagnosed PTSD, 
a fact which the Board readily concedes.  The veteran has 
never alleged that there are any outstanding SSA records 
which provide information about the key question of this 
case: whether his PTSD stressors have been verified.  
Therefore, remanding this case again simply to obtain SSA 
records would only serve to delay a Board decision on the 
merits.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim.

II.  Claim for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires (1) medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 136-137 (1997).

There is no question that the veteran currently has PTSD.  
Numerous VA and private medical records (including the report 
of a May 2002 examination for VA purposes) include diagnoses 
of PTSD related to various inservice stressors, including 
experiences in Vietnam.

In adjudicating a claim for service connection for PTSD, the 
Board must evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
his lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 146; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  Cohen at 
146; see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Service personnel records reflect that the veteran served in 
Vietnam from June 1965 to June 1966 as a longshoreman 
affiliated with the 565th Transportation Company (565th Trans. 
Co.), and from January 1967 to January 1968 as a longshoreman 
and cargo handler affiliated with the 154th Transportation 
Company (154th Trans. Co.).  These records also confirm that 
he received (in pertinent part) a Vietnam Service Medal and 
Vietnam Campaign Medal with 60 clasp, but do not indicate 
that he was involved in any campaigns or was awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or other 
award specifically associated with combat.   

Accordingly, the Board finds that there is no credible 
evidence that the veteran "engaged in combat with the 
enemy" for purposes of 38 U.S.C.A. § 1154(b).  Although he 
may have served in a combat zone, serving in a combat zone is 
not the same as engaging in combat with the enemy.  See 
VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, the stressors 
reported by the veteran must be independently corroborated.  
They are not in this case.

The veteran's primary stressors relating to his service with 
565th Trans. Co. are that: (1) he apparently knew of a 
soldier named Richard who drowned in 1965 behind the barracks 
in a lake at Fort Story, Virginia,  and that efforts to 
recover the body were difficult; and (2) while stepping off a 
ship and onto a U-boat in Cam Rahn Bay in 1965, he saw a 
soldier fall between another U-boat and the ship, and he 
never found out what happened to that soldier.  

In March 2002 the JSRRC forwarded a unit history for the 
565th Trans. Co. (covering, in pertinent part, the period 
from 1965 through 1966).  There is no mention in this unit 
history of any soldier who drowned in 1965.  The unit history 
confirms that the 565th Trans. Co. arrived at Cam Ranh Bay on 
July 14, 1965.  For the next few months, it worked 
essentially nonstop offloading all landing craft, and sorting 
general cargo awaiting shipment to other ports in Vietnam as 
well as the loading of LSTs and LCUs for shipment to other 
ports in Vietnam.  Later, the 565th \Trans. Co. shifted its 
operations to the North pier at Cam Ranh Bay.  In any case, 
the unit history does not mention any soldier who was killed 
or injured while disembarking in Cam Rahn Bay in 1965.  

The veteran's primary stressors relating to his service with 
the 154th Trans. Co. are that: (1) while stationed in Long 
Binh in 1967, he traveled to a village where he heard a lot 
of explosions and gunfire, and saw dead bodies (including 
those of children); (2) he traveled in a truck that came 
under gunfire and heard gunfire and saw flares from 
helicopters while working at the dock; (3) while driving a 
jeep from the dock, he saw a soldier trapped under another 
jeep, but had to keep driving; (4) he pulled guard duty in a 
watch tower and feared that his partner would fall asleep; 
and (5) he was involved in an early-morning truck accident 
while traveling to Saigon in 1967, apparently resulting in 
injuries to Vietnamese civilians.  

In March 2002, the JSRRC forwarded a unit history for the 
154th Trans. Co. (covering January 1967 through December 
1967).  According to this history, the main billet for the 
154th Trans. Co. for the entire year of 1967 was "Camp 
Camelot" at Long Binh.  The men of the 154th Trans. Co. (six 
officers and 301 enlistment men) erected tents, dug slit 
trenches for protection against possible mortar attacks, and 
prepared to undertake mission assignments.  The first 
mission, which went through April 1967, was the uploading of 
vessels in the stream at the US Army Terminal Newport (a 
river port located approximately two miles northeast of 
Saigon).  In April 1967, the 154th Trans. Co. got a new 
mission: to operate the cargo and vehicle staging areas at 
the US Army Terminal Newport.  In November 1967, the 154th 
Trans. Co. began building eighteen personnel bunkers.  
Between January 1967 and December 1967, the 154th Trans. Co. 
worked forty ships and handled more than 250,000 measurement 
tons of cargo.  

In March 2002, the JSRRC also forwarded part of a unit 
history of the 506th Field Depot (506th Fld. Dep.), covering 
late September 1967 through late December 1967.  This unit 
was apparently also stationed at Long Binh Post.  The history 
excerpt states that on November 30, 1967, two enemy rockets 
exploded "in Area 206" at Long Binh Post, and that a 
resulting fire destroyed approximately 300 tons of chemicals 
and construction materials.  On December 4, 1967, another 
enemy rocket touched off a fire "in area 208" that 
destroyed $1.4 million worth of asphalt and other 
construction materials.  On December 23, 1967, a satchel 
charge and two thermite hand grenades were placed by the Viet 
Cong in the "conex break storage area."  One of the devices 
exploded and caused a fire that destroyed $69,000 worth of 
clothing.  While this unit history excerpt does confirm 
rocket attacks on Long Binh Post in November and December of 
1967, nowhere does it specifically reference the 154th Trans. 
Co., or otherwise indicate that this unit was near or 
otherwise associated with "area 208" or the "conex break 
storage area."     

A stressor need not be corroborated in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, the fact 
that a veteran, who had a noncombatant military occupational 
specialty, but was stationed with a unit that was present 
while enemy attacks occurred, would strongly suggest that he 
was, in fact, exposed to such attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

However, these cases are distinguishable from the present 
one.  In Pentecost, the veteran himself referenced specific 
rocket attacks occurring at a Da Nang Airbase, and records 
obtained from the veteran's unit corroborated these specific 
rocket attacks.  Id. at 128.  In Suozzi, the veteran 
submitted a morning report and radio log which corroborated 
his allegations that his company had come under attack on a 
specific day in Vietnam, and that a specific, named soldier 
had been killed (among many other dead and wounded).  He also 
submitted a copy of a nomination for a Bronze Star for 
meritorious service "in military operations against a 
hostile force" and for his "quick thinking" in "emergency 
situations."  Suozzi, 10 Vet. App.  at 309.  

In the current case, the unit histories obtained from the 
JSRRC do not confirm the drowning death of a 565th Trans. Co. 
soldier named Richard in 1965, nor of a soldier who fell off 
a U-boat in Cam Rahn Bay.  Nothing in the unit history of the 
154th Trans. Co. for 1967 references any missions to villages 
or incidents involving trucks coming under sniper fire or 
being involved in accidents.  It is highly unlikely that any 
vehicular accidents involving Vietnamese casualties would be 
documented in U.S. Army records, and of course, the veteran's 
stress at fearing a fellow soldier might fall asleep during 
guard duty would not be recorded in a unit history.  At best, 
the 1967 report of the 506th Fld. Dep. (a unit with which the 
veteran was not affiliated) merely references rocket attacks 
at a large base on which the veteran's unit (along with 
presumably many others) were stationed.  This simply does not 
reach the level of stressor corroboration evidenced in either 
Pentecost or Suozzi.  

As there is no probative evidence that the veteran engaged in 
combat with the enemy or that any claimed in-service stressor 
has been independently corroborated, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  While the veteran may sincerely believe that his 
diagnosed PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution (such as a 
diagnosis or medical opinion as to etiology).  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the claim for service connection for PTSD must be 
denied.  The doctrine of reasonable doubt does not apply 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


